DETAILED ACTION
1.	This office actin is for the examination of reissue application 16/506,562 filed on July 9, 2019, of US Patent 9,706,528 (hereinafter “the '528 patent”) responsive to arguments filed on January 24, 2022 in response to the Final Office Action issued on November 23, 2021.  Claims 1-9 are patented claims.  Claims 1, 4, 6, 8, and 9 have been amended. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

	Response to Amendments and Arguments
Claim Rejections – 35 USC 102 and 103
2.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of US Patent Application Publication No. 2011/0299489 (“Kim”).

6.	With respect to claim 1, Chen discloses a non-transitory computer readable medium for processing a control channel at a user agent (UA) within a wireless communication system, the computer readable medium storing instructions to cause a processor to perform operations comprising: 
identifying one carrier as an anchor carrier (Figure 12, carrier 0, see also Provisional Application 61/174,441 or “Chen ‘441”, paragraph [0054]) and at least one other carrier as a non-anchor carrier (Figure 12, carrier 1, Chen ‘441, paragraph [0054]), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (paragraph 7); 
for each carrier: 
determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number and a carrier index of a carrier, wherein each control channel candidate comprises at least one control channel element (CCE) (paragraph 65, see also Chen ‘441, paragraph [0040] and Appendix A, page 2, second paragraph; see Chen, Figure 12 and paragraph [0088], and Chen ‘441 paragraphs [0053]-[0055], Chen teaches using carrier index m); and 
attempting to decode (paragraphs 63-64) each of the one or more control channel candidates in the UA specific search space to identify at least one of an uplink or a downlink grant associated with the carrier.
However, Chen does not specifically disclose “receiving information indicating one or more control channel aggregation levels and respective number of control channel candidates for each of the one or more aggregation levels” and determining the location of a UA search space based on the received information.  On the other hand, Kim specifically teaches a method for detecting a control channel in a multi-carrier system that includes “receiving information indicating one or more control channel aggregation levels and respective number of control channel candidates for each of the one or more aggregation levels” (Kim, paragraph [0017], “a method for detecting a control channel in a multi-carrier system includes receiving a first control signal including carrier information …” and paragraph [0018], “The first control signal may include at least one of a number of scheduled CCs indication parameter, a PDCCH monitoring set indication, a scheduled CC indication, a bandwidth and transmission mode indication, a CCE aggregation level, the number of candidate PDCCHs …”) and determining a UA search space based on the received information.
It would have been obvious to one of ordinary skill in the art to use a method for detecting a control channel in a multi-carrier system that includes receiving a first control signal including carrier information as taught by Kim in the system of Chen to reduce the blind decoding complexity of detecting a control channel at a UE (Kim, paragraph [0010]).
7.	With respect to claim 2, Chen and Kim disclose the non-transitory computer readable medium of claim 1, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 1).
8.	With respect to claim 3, Chen and Kim disclose the non-transitory computer readable medium of claim 1, the instructions further comprising where a control channel candidate is successfully decoded, using the grant to facilitate communication (Kim, paragraph 89).
9.	With respect to claims 8 and 9, see the rejection of claim 1 above.
10.	With respect to claims 4, Chen and Kim disclose a non-transitory computer readable medium for processing a control channel at an access device within a wireless communication system for transmission to a user agent, the computer readable medium storing instructions to cause a processor to perform operations comprising:
identifying one carrier as an anchor carrier (Chen, Figure 12, carrier 0) and at least one other carrier as a non-anchor carrier (Chen, Figure 12, carrier 1), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (Chen, paragraph 7); 
for each carrier:
transmitting information indicating one or more control channel aggregation levels and a respective number of control channel candidates for each of the one or more aggregation levels (see the rejection of claim 1 above);
based on the respective number of control channel candidates for each of the one or more aggregation levels, determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number, wherein each control channel candidate comprises at least one control channel element (CCE) (see claim 1 above); and 
transmitting at least one of an uplink grant or a downlink grant to a UA using at least one of the control channel candidates (see Chen, Figure 7 and Kim Figure 13; see also Kim, paragraph 89)
11.	With respect to claims 5, Chen and Kim disclose the computer readable medium of claim 4, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 4 above).
12.	With respect to claims 6-7, see the rejection of claims 4-5 above.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992